250 F.2d 766
Laura B. WELCH et al., Appellants,v.CENTRAL DISPENSARY & EMERGENCY HOSPITAL, Inc., A Body Corporate, and Dr. Otto Inglehart, Appellees.
No. 13670.
United States Court of Appeals District of Columbia Circuit.
Argued October 17, 1957.
Decided November 7, 1957.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. Earl H. Davis, Washington, D. C., with whom Mr. Joseph D. Malloy, Washington, D. C., was on the brief, for appellants.
Mr. H. Mason Welch, Washington, D. C. with whom Messrs. J. Harry Welch, J. Joseph Barse and Arthur V. Butler, Washington, D. C., were on the brief, for appellees.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is a suit against a hospital and a physician for negligence in the treatment of the female plaintiff. The District Court directed a verdict for the defendants at the close of plaintiffs' case. We have reviewed the record in the light of plaintiffs' contentions and find nothing to indicate that the District Court's disposition of the case was incorrect.


2
Affirmed.